 

Exhibit 10.11

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(December 1, 2014)

 

This Amendment is made effective the 1st day of December, 2014 between Center
Point Terminal Company, LLC, a Delaware limited liability company (“Terminal”),
and Apex Oil Company, Inc., a Missouri corporation (“Customer”).

 

RECITALS

 

A.             Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended by that certain Amendment
dated August 14, 2014, as further amended by that certain Amendment dated
September 1, 2013, as further amended by that certain Amendment dated October 1,
2013, as further amended by that certain Amendment dated November 1, 2013, as
further amended by that certain Amendment dated December 1, 2013, as further
amended by that certain Amendment dated January 1, 2014, and as further amended
by that certain Amendment dated July 1, 2014 (collectively, the “Agreement”)
which Agreement provides for the storage and handling of various petroleum
products as specified therein at the Terminal Facilities.

 

B.             Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendment.

 

2.1.          Schedule B. Schedule B of the Agreement shall be amended to reduce
the Stipulated Volumes at the Gates Terminal Facility by the amount contracted
to BP Products North America effective December 1, 2014 as shown on the Amended
Schedule B attached hereto and incorporated herein by this reference.

 

1

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

3.            No Other Modifications. Nothing contained herein in any way
impairs the Agreement or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Kenneth E. Fenton   Name:
Kenneth E. Fenton   Title:   Executive Vice President       APEX OIL COMPANY,
INC.         By: /s/ Christopher J. Schmitt   Name: Christopher J. Schmitt  
Title:  Chief Financial Officer

 

2

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE B

(Effective as of December 1, 2014)

 

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 

   Albany   Baltimore   Chesapeake   Gates   Glenmont   Jacksonville   Newark  
Total  Stipulated Volumes/bbl   762,062    806,900    78,4001   180,3972 
 1,719,678    332,3763   433,000    4,360,813 (excluding biodiesel and asphalt) 
Storage Rates/bbl*  $[**]   $[**]   $[**]   $[**]   $[**]   $[**]   $[**]      
Biodiesel volumes/bbl                                 500    500  Biodiesel
Storage Rates/bbl*                                $[**]       Asphalt Stipulated
Volumes/bbl             165,000                           Asphalt Storage
Rates/bbl*            $ [**]                          

 

* Subject to adjustment as provided in Section 4.6.

 



 



1 Stipulated volumes reduced by the amount contracted to Perdue Grain and
Oilseed, LLC (“Perdue”) (see First Amended Schedule B effective August 14,
2013); Apex Oil Company Inc.’s initial contract term extended for one (1)
additional year (see First Amended Schedule A effective August 14, 2013);
Stipulated volumes further reduced by additional amounts contracted to Perdue
and amounts contracted to Musket Corporation effective November 1, 2013.

2 Stipulated volumes reduced by amounts contracted to World Fuel Service
Corporation effective October 1, 2013; further reduced by amounts contracted to
BP Products North America effective December 1, 2014.

3 Stipulated volumes reduced by amounts contracted to Musket Corporation
effective December 1, 2013.

 

3

